
	

114 HR 569 IH: To prohibit the Secretary of the Interior from issuing oil and gas leases on portions of the Outer Continental Shelf located off the coast of New Jersey.
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 569
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. LoBiondo (for himself, Mr. Frelinghuysen, Mr. Lance, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To prohibit the Secretary of the Interior from issuing oil and gas leases on portions of the Outer
			 Continental Shelf located off the coast of New Jersey.
	
	
		1.Prohibition on oil and gas leasing off the coast of New Jersey
 (a)ProhibitionThe Secretary of the Interior shall not issue a lease, permit, or license for the exploration for or extraction of oil or gas on or from submerged lands described in subsection (b).
 (b)Lands describedThe submerged lands with respect to which subsection (a) applies are all submerged lands seaward from the landward boundary of the Outer Continental Shelf that lie within 125 miles of any point of the coastline of the State of New Jersey.
			
